Citation Nr: 0739055	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-14 275A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen a claim of entitlement to service 
connection for a left shoulder disorder.  

2.  Entitlement to service connection for carpal tunnel 
syndrome, left hand.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1943. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.

A hearing on these matters was held before the undersigned 
Veterans Law Judge sitting at the RO on September 25, 2007.  
The hearing transcript has been associated with the claims 
folder.  

In September 2004, the veteran filed a claim for service 
connection for hypertension.  The claim was denied by rating 
decision dated February 2005.  A timely notice of 
disagreement was filed, but the veteran declined in writing 
to file a substantive appeal on that issue.  Thus, it is not 
currently before the Board.

The issue of service connection for carpal tunnel syndrome of 
the left hand is remanded to the RO via the Appeals 
Management Center in Washington, Diagnostic Code and is 
addressed in the remand section of this decision.  


FINDINGS OF FACT

1.  A December 1989 Board decision denied service connection 
for left shoulder disability.  

2.  The evidence received since the December 1989 Board 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for left 
shoulder disability.


CONCLUSIONS OF LAW

1.  The December 1989 Board decision that denied service 
connection for left shoulder disability is final.  38 U.S.C. 
§ 4004(b) (1988); 38 C.F.R. § 19.104 (1989).  

2.  Evidence received since the December 1989 rating decision 
is not new and material, and the veteran's claim of service 
connection for left shoulder disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in August 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to reopen the 
claim of service connection for left shoulder disability; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was essentially instructed to submit 
any evidence in his possession that pertained to his claim.  
The notice satisfied the requirements set forth in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The veteran responded in 
June 2006 that he had no additional evidence to submit.  In 
April 2006, the veteran was notified of the way initial 
disability ratings and effective dates are established.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has not been examined in conjunction 
with his claim to reopen; however, in such a claim, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  38 U.S.C. § 5103A(f); 38 
C.F.R.     § 3.159(c)(4)(C)(iii).  Thus, VA does not have a 
duty to provide the veteran a VA examination if the claim is 
not reopened.  

The veteran is in receipt of Social Security Administration 
(SSA) benefits; however, the duty to assist does not attach 
to obtaining these records in this case.  The U.S. Court of 
Appeals for Veterans Claims (Court) has indicated that a SSA 
determination is pertinent to a determination of the 
veteran's ability to engage in substantial gainful 
employment.  See Martin v. Brown, 4 Vet. App. 134, 140 
(1993).  Here, however, the critical issue is not whether the 
veteran is employable, but whether the evidence is sufficient 
either to reopen a service connection claim.  Accordingly, a 
SSA determination would have no relevance in this case.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  The duties 
to notify and assist have been met.

New and Material Evidence

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  

The evidence of record consists of service medical records, 
VA treatment records, private treatment records, Board 
hearing transcripts, and lay evidence submitted by the 
veteran.  Service medical records show that the veteran's 
right arm was amputated below the elbow on September 30, 
1943, while he was in active service.  Service connection for 
the amputation was granted in December 1943.  

In correspondence dated in June 1980, the veteran's former 
physician, Dr. J.B., noted that he had at one point evaluated 
the veteran's left shoulder for symptomatic tendonitis and 
bursitis.  Dr. J.B. did not give an opinion as to the 
etiology of the veteran's left shoulder disorder, although 
the veteran contends that Dr. J.B. orally advised him that 
his left shoulder pain was due to overuse as a result of his 
right arm amputation.

A July 1980 VA orthopedic consult diagnosed "longstanding 
degenerative disease" in the left shoulder.  Again, there 
was no opinion as to the etiology of the veteran's left 
shoulder disorder.  In July 1988, a VA physician noted 
"severe" degenerative disease which "could be secondary to 
overuse."  The RO denied the claim on the basis that new and 
material evidence had not been submitted since the last final 
decision.  The veteran filed a timely appeal, and Board 
denied the claim in December 1989.  The Board's decision is 
final.  38 U.S.C. § 4004(b) (1988); 38 C.F.R. § 19.104 
(1989).   

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim in order to determine whether a claim 
should be reopened and readjudicated on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  Here, the last final 
disallowance was in December 1989; therefore, evidence 
received after that date is considered for purposes of 
reopening the claim.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of evidence of 
record at the time of the last prior final denial, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim. In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

The only evidence added to the record since the Board's 
December 1989 decision consists of the veteran's testimony as 
to the stress placed on his left shoulder over the years as a 
result of his service connected amputation.  The veteran's 
contentions are the same as those previously made to VA.  
Thus, this evidence is not new.  Reid v. Derwinski, 2 Vet. 
App. 312 (1992); see also Anglin v. West, 11 Vet. App. 361, 
368 (1998).  

The lay evidence submitted by the veteran is also not 
material.  While the veteran is competent to discuss the 
symptoms of his left shoulder disorder, he is not competent 
to diagnose its etiology.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The veteran's contends that several physicians have advised 
him orally that his left shoulder disorder is the result of 
overuse caused by his amputation.  Hearsay medical evidence, 
as transmitted by layperson, is of limited probative value.  
The connection between what a physician said and layperson's 
account of what he purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  There is no 
competent evidence linking left shoulder disability to 
service or service connected disability; the additional 
evidence is not new and material. 

In sum, the newly received evidence, either by itself or when 
considered with the previous evidence of record, fails to 
relate to an unestablished fact necessary to substantiate the 
claim, specifically a nexus between the veteran's current 
left shoulder disorder and his service connected amputation.  
38 C.F.R. § 3.156.  It does not raise a reasonable 
possibility of establishing the claim.  Id.  Therefore, the 
evidence cannot be considered new and material for the 
purpose of reopening the secondary service connection claim 
for left shoulder degenerative joint disease.  Accordingly, 
the claim is not reopened. 


ORDER

New and material evidence having not been submitted, the 
application to reopen the service connection claim for left 
shoulder degenerative joint disease as secondary to a service 
connected right arm amputation is denied.  


REMAND

The veteran claims that the carpal tunnel syndrome of his 
left hand is due to the service-connected amputation of his 
right arm.  VA and private clinical records dated from 2002-
2006 reflect treatment for carpal tunnel syndrome of the left 
upper extremity.  There is no medical opinion of record 
reflecting the cause of this disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the current 
nature and etiology of any carpal tunnel 
syndrome of the left upper extremity.  The 
claims file should be provided to and 
reviewed by the examiner, and the examiner 
should indicate that the file was 
reviewed.   

For any carpal tunnel syndrome of the left 
upper extremity found, the examiner should 
specify whether or not it is due to the 
service-connected amputation of the right 
forearm.  The rationale for any opinion 
should be explained in detail.

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


